Under chapter 145, Code 1930 (section 5717 et seq.), appellant relator was appointed dispatch sergeant for the state penitentiary for a term of one year beginning January 1, 1934. On April 2, 1934, the Legislature repealed chapter 145, Code 1930, and enacted chapter 147, Laws 1934, in lieu thereof. By section 11 of that act the superintendent was authorized to appoint a dispatch sergeant, pursuant to which the superintendent appointed Sam Nunnery on April 7, 1934. Mr. Nunnery immediately qualified and entered upon the performance of the duties of the employment, and appellant relator retired therefrom. *Page 166 
On July 3, 1934, the board of trustees of the penitentiary made an allowance to relator for three hundred ninety dollars as his salary as dispatch sergeant from April 7, 1934, to June 25, 1934, but the superintendent declined to honor the order, and soon thereafter this petition for a writ of mandamus was brought by the relator against the superintendent, and from a judgment denying the writ relator has appealed.
If chapter 147, Laws 1934, is constitutional as respects the position of dispatch sergeant, appellant relator has either no right or title to the employment or to the compensation thereof, or else and at best only a doubtful right and title. Appellant has submitted no argument here that said chapter 147, Laws 1934, is unconstitutional, in whole or in part, but as to his right and title to the employment and the compensation thereof he relies solely on the judgment or order of the board of trustees making the aforesaid allowance. Appellant contends that the board is a quasi judicial body, and that its adjudication that appellant is legally entitled to the employment and to the compensation therefor is of binding authority and is now conclusive, since no effort has been made to review or reverse that adjudication.
The final authority to determine whether or not the Legislature, in enacting a statute, was within its constitutional powers is vested in the judiciary. 12 C.J. 775; 6 R.C.L. 71. The determination of such a question by a board or commission, not being of the judiciary itself, has no final or binding effect. Hence the adjudication by the board of trustees relied on here is ineffectual towards sustaining this petition, and since at most the relator has presented only a doubtful, rather than a clear, legal right, the judgment of the trial court denying the writ must be affirmed.
Affirmed. *Page 167